Case: 17-10940    Date Filed: 03/15/2018   Page: 1 of 11


                                                          [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10940
                         Non-Argument Calendar
                       ________________________

                         Agency No. A206-445-911



LI CHAO SHI,

                                                                        Petitioner,

                                   versus


U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                              (March 15, 2018)

Before TJOFLAT, MARTIN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 17-10940    Date Filed: 03/15/2018    Page: 2 of 11


      Li Chao Shi, a native and citizen of the People’s Republic of China, seeks

review of the final order of the Board of Immigration Appeals (“BIA”) affirming

the denial by the Immigration Judge (“IJ”) of his application for asylum and

withholding of removal under the Immigration and Nationality Act (“INA”). The

BIA assumed Shi had suffered past persecution because of his participation in an

underground Christian church, but concluded that the government had rebutted the

presumption that he had a well-founded fear of future persecution by proving that

it was both possible and reasonable for Shi to relocate within China to avoid

persecution. On appeal, Shi argues that the government did not meet its burden of

establishing that he could safely and reasonably relocate in China. After careful

review, we grant Shi’s petition and remand for further proceedings.

                                          I.

      Shi is a native and citizen of China. He was born in Changle City, Fujian

Province, China and lived there until 2014. Shi testified that he began attending an

underground Christian church at his uncle’s house on December 1, 2013. On

December 16, 2013, police officers raided a religious gathering at his uncle’s

house arrested Shi. The police said someone had reported that the group was

participating in an “evil cult gathering.” The officers confiscated their Bibles and

cross, handcuffed them, and took them to the police station. At the station, officers

interrogated and beat Shi. Officers punched his chest, stomach, and shoulders,


                                          2
              Case: 17-10940    Date Filed: 03/15/2018    Page: 3 of 11


slapped his face, and kicked his back. The officers told him to admit that he was

part of a cult, and when he would not, they beat him again. During one beating,

the police hit him with batons. Experiencing significant stomach pain, he asked

the police for medicine, but the police told him “you better ask God to give you the

medicine.” The officers told Shi they would not release him unless he signed a

guarantee letter promising not to participate in the underground church again.

Eventually, Shi signed the letter. He was detained from December 16 to December

23. Shi reported that he had bruises over his entire body from the beatings.

However, he did not seek medical treatment because he didn’t have money to see a

doctor, and the hospital was too far away from his home.

      After his release, Shi returned to the underground church. On January 10,

2014, Shi went to a park with other members to hand out flyers on the Gospel of

Matthew. Police officers saw the members, confiscated their “antigovernment”

flyers, and arrested Shi. One of the officers said he recognized Shi from his

previous arrest. Again, the police interrogated and beat Shi. This time, the police

detained Shi for fifteen days. Upon his release, the police made his wife sign

another guarantee letter saying he would not participate in the underground church.

      After his second detention, Shi stopped attending the underground church.

Fearing for his safety, he left his home and went to stay with his father-in-law,

forty kilometers away. Shi decided to leave China and move to a country where he


                                          3
              Case: 17-10940     Date Filed: 03/15/2018    Page: 4 of 11


could freely practice his religion. He left China on February 21, 2014 and arrived

in the United States on March 16, 2014. Officers of the Department of Homeland

Security (“DHS”) detained Shi shortly after he arrived. After conducting a

credible fear interview, DHS released him. Shi began attending church in New

York and was baptized.

       Shi filed an application for asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”), which the IJ denied. The IJ did not

make an adverse credibility finding, but found that Shi had not provided

reasonably available corroborating evidence as required. In the alternative, the IJ

determined that, even assuming Shi had shown persecution, the government met its

burden of showing that Shi could relocate elsewhere in China. In particular, the IJ

pointed to evidence submitted by the government that said “officials in many large

urban areas, for example, increasingly allowed services in unregistered places of

worship provided that they remain small in scale and did not disrupt social

stability.”

       Shi appealed the IJ’s decision to the BIA. Shi argued that he provided

reasonably available corroborative evidence, and that the IJ erred in determining

the government met its burden to show that he could relocate within China. In

particular, Shi argued that the report relied on by the IJ said that the Chinese

government by and large did not tolerate underground churches. And even in


                                           4
               Case: 17-10940       Date Filed: 03/15/2018      Page: 5 of 11


places where the government did tolerate them, they “are only tolerated when they

are out of sight.”

       The BIA dismissed his appeal. The BIA did not reach the IJ’s holding that

Shi had not presented reasonably available corroborative evidence. Instead, the

BIA based its decision on the IJ’s alternative holding, “assuming the respondent

established that he suffered past persecution on account of his religion, the DHS

sufficiently established that he might relocate to another part of China and that it

would be reasonable to expect the respondent to do so.” The BIA determined that

Shi did not establish his eligibility for asylum because he “would be able to

practice Christianity in parts of China, particularly in large urban areas, provided

that the services are small in scale and do not otherwise disrupt social stability.” 1

This petition followed.

                                              II.

       “We review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). In this case, the BIA adopted only one of the IJ’s grounds for dismissing

Shi’s petition: assuming that Shi had established past persecution, the government

had shown it was possible and reasonable for Shi to relocate elsewhere in China to


       1
        Because the BIA determined that Shi did not show his eligibility for asylum, it also
determined that he did not meet the higher standard for withholding of removal. The BIA also
determined that Shi had waived his claim for relief under CAT.
                                              5
              Case: 17-10940     Date Filed: 03/15/2018   Page: 6 of 11


avoid future persecution. Therefore, we review the dismissal of Shi’s petition only

on the basis of reasonable relocation. See id.

      We review the BIA’s factual determinations under the substantial evidence

test. Id. at 1283. Under this test, we affirm the BIA’s factual findings if they are

“supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. at 1284 (quotation omitted). This standard of review

is highly deferential, and we will reverse the BIA’s findings of fact “only when the

record compels a reversal.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.

2004) (en banc).

      The Attorney General has the authority to grant asylum to an alien who is a

“refugee” under the INA. 8 U.S.C. § 1158(b)(1)(A). For purposes of the INA, a

“refugee” is someone who is outside the country of his nationality and is unable to

return to that country because of persecution or a well-founded fear of persecution

on the basis of a protected ground, including religion. 8 U.S.C. § 1101(a)(42)(A).

The applicant for asylum bears the burden of proving that he is a refugee. Ruiz v.

U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006). To do so, he must present

specific and credible evidence demonstrating that he (1) was persecuted in the past

based on a protected ground, or (2) has a well-founded fear that he will be

persecuted in the future based on a protected ground. Id.




                                          6
              Case: 17-10940      Date Filed: 03/15/2018    Page: 7 of 11


      Once the applicant demonstrates past persecution, there is a presumption that

he has a well-founded fear of future persecution. Id. The burden then shifts to the

government to rebut that presumption, which it can do by showing by a

preponderance of the evidence that “[t]he applicant could avoid future persecution

by relocating to another part of the applicant’s country of nationality . . . , and

under all the circumstances, it would be reasonable to expect the applicant to do

so.” 8 C.F.R. § 1208.13(b)(1)(i)–(ii). In other words, the government must show

that relocation is both possible and reasonable. Arboleda v. U.S. Att’y Gen., 434

F.3d 1220, 1223 (11th Cir. 2006). Factors to consider in the reasonableness

determination include “whether the applicant would face other serious harm in the

place of suggested relocation; any ongoing civil strife within the country;

administrative, economic, or judicial infrastructure; geographical limitations; and

social and cultural constraints, such as age, gender, health, and social and familial

ties.” 8 C.F.R. § 1208.13(b)(3).

                                          III.

      In this case, the BIA assumed Shi had established past persecution on the

basis of his religion. The BIA’s decision denying Shi asylum therefore must be

based on a determination that the government proved, by a preponderance of the

evidence, that Shi’s relocation elsewhere in China was both possible and

reasonable. See Arboleda, 434 F.3d at 1223–24. The only evidence submitted by


                                           7
              Case: 17-10940     Date Filed: 03/15/2018   Page: 8 of 11


the government to satisfy its burden was the 2014 Department of State’s

International Religious Freedom Report.

      The State Department report states:

      In parts of the country, local authorities tacitly approved of or did not
      interfere with the activities of some unregistered groups. Officials in
      many large urban areas, for example, increasingly allowed services in
      unregistered places of worship provided they remain small in scale
      and did not disrupt ‘social stability.’ In other areas, local officials
      punished the same activities by restricting events and meetings,
      confiscating and destroying property, physically assaulting and
      injuring participants, or imprisoning leaders and worshippers.

The report also states that “authorities still regularly harassed and detained small

groups that met for religious purposes in homes and other locations.” And even if

the government permits some Christian groups to worship in private, it “considers

several Christian groups to be ‘evil cults’” and bans them by law.

      Based only on this report, substantial evidence does not support a finding

that Shi could relocate within China to avoid persecution. Shi correctly points out

that the portions of the Report that the BIA relied on were contradicted by other

portions of the same document. But even the BIA’s read of the evidence does not

support a conclusion that Shi could relocate within China without being

persecuted.

      For example, the BIA determined Shi could relocate based on the Report’s

finding that unregistered Christian organizations were tolerated in certain urban

areas in China so long as they “remain small in scale and did not disrupt so-called

                                          8
              Case: 17-10940     Date Filed: 03/15/2018   Page: 9 of 11


social stability.” The Report also noted that even in communities where the

government tolerates house churches, like the one Shi attended, they were tolerated

“as long as they gathered only in private.” By the government’s own evidence,

Shi’s relocation would be possible only so long as he keeps his religious practice

out of sight. But Shi introduced evidence that part of his religious practice is

proselytizing—he was arrested for distributing flyers on the Gospel of Matthew.

And as this Court has said, “having to practice religion underground to avoid

punishment is itself a form of persecution.” Kazemzadeh v. U.S. Att’y Gen., 577

F.3d 1341, 1354 (11th Cir. 2009).

      In addition, when Shi was detained, he was accused of being a member of an

“evil cult gathering.” By the government’s own evidence, participation in

Christian groups that are considered by the Chinese government to be evil cults is

banned by law and punishable by imprisonment. Even assuming that some

Christians would be able to continue practicing in other parts China, the record

does not support a finding that Shi could practice his particular form of Christianity

elsewhere in China. We also note that the government did not present any

evidence suggesting exactly where it would be safe for Shi to practice, and what

his religious practice would have to look like in order to avoid disrupting “social

stability.” The record compels reversal of the BIA’s finding that the government




                                          9
              Case: 17-10940      Date Filed: 03/15/2018      Page: 10 of 11


met its burden to show by a preponderance of the evidence that relocation would

be possible for Shi. See Arboleda, 434 F.3d at 1226.

       In addition, even if the government could show that relocation within China

was possible for Shi, substantial evidence does not support the government’s

finding that relocation would be reasonable under the circumstances. See id. at

1223; 8 C.F.R. § 1208.13(b)(1)(ii). While the BIA said that it had considered the

relevant factors as to whether Shi’s relocation would be reasonable, the BIA

provided no information on what evidence it considered in reaching that

conclusion. The record does not reflect any evidence proffered by the government

in support of a finding that specifically Shi’s relocation was reasonable. To the

contrary, Shi presented ample evidence in the record that would support a finding

that his relocation was unreasonable.

       For example, the record shows that Shi has lived in the same province his

entire life, and that his wife, son, and father still live in a rural village in the

province. Shi had also recently been fired from his job, and he testified that he

could not go to the hospital after being beaten because it was too far away and his

family did not have enough money. Further, there is no indication in the record

that he has family located farther than 40 kilometers away from his home. The

record is otherwise largely silent about Shi’s ability to relocate within China, as the

government never questioned him on this issue. And the IJ did not raise the


                                             10
             Case: 17-10940     Date Filed: 03/15/2018   Page: 11 of 11


internal relocation issue until after the testimony concluded, and then only

expressly discussed the possibility—rather than the reasonableness—of relocation.

      Because the BIA determined that Shi had shown past persecution on the

basis of his religion, the burden was on the government to show that his relocation

within China would be reasonable. Our review of the record reveals no showing

by the government on this point. The record compels reversal of the BIA’s finding

that the government met its burden to show by a preponderance of the evidence

that relocation would be reasonable for Shi. See Arboleda, 434 F.3d at 1226.

      We therefore grant Shi’s petition for review and remand to the agency for

further proceedings.

      PETITION GRANTED.




                                         11